Judgment reversed upon the law and the facts, with costs, and complaint dismissed, with costs. The undisputed facts show that plaintiff’s injuries were not caused by any act or omission of defendant, but by the act of the customers in the store, in crowding about the entrance; that the condition was one that could not reasonably have been apprehended; and that defendant is not liable therefor (Woolworth & Co. v. Conboy, 170 Fed. 934; Lord v. Sherer Dry Goods Co., 205 Mass. 1; Madden v. N. Y. Central & H. R. R. R. Co., 98 App. Div. 406.) Lazansky, P. J., Rich, Hagarty, Seeger and Carswell, JJ., concur.